Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and subject to the following restriction requirement. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1, 6, 13-14, drawn to A mutated HPV18 L1 protein or a variant thereof, wherein as compared with a wild type HPV18 LI protein, (1) the mutated HPV18 L1 protein has the following mutations: (1) N-terminal truncation of 40-80 amino acids; and (2) (a) substitution of amino acid residues at positions 235-243 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (b) substitution of amino acid residues at positions 327-346 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (c) substitution of amino acid residues at positions 114-123 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or (d) substitution of amino acid residues at positions 176-202 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV,
Group II, claims 2-4 and 15, drawn an isolated nucleic acid, encoding the mutated HPV18 L1 protein or a variant thereof according to claim 1.
Group III, claims 5, 7, 9, 16-20, drawn to A HPV virus-like particle, comprising or consisting of the mutated HPV 18 L1 protein or a variant thereof according to claim 1.
Group IV, claim 8, drawn to method for preparing the mutated HPV18 L1 protein or a variant thereof according to claim 1, comprising expressing the mutated HPV18 L1.
Group V, claim 10 and 21-22, drawn to method for preventing HPV infection or a disease caused by HPV infection, comprising administering to a subject a prophylactically effective amount of the HPV virus-like particle according to claim 5 or the a pharmaceutical composition or vaccine according to claim 7, comprising the HPV virus-like particle according to claim 5 and optionally a pharmaceutically acceptable carrier and/or excipient.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is A mutated HPV18 L1 protein or a variant thereof, wherein as compared with a wild type HPV18 LI protein, (1) the mutated HPV18 L1 protein has the following mutations: (1) N-terminal truncation of 40-80 amino acids; and (2) (a) substitution of amino acid residues at positions 235-243 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV.

EP 2154 149, 2010 (in IDS on 4/19/2022) discloses a mutated HPV18 L1 protein or a variant thereof, wherein as compared with a wild type HPV18 LI protein, (1) the mutated HPV18 L1 protein has the following mutations: (1) N-terminal truncation of 40-80 amino acids; and (2) (a) substitution of amino acid residues at positions 235-243 of the wild type HPV18 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV.
EP 2154 149, 2010 discloses E. coli expression system that can produce a truncated HPV 6 L1 protein that can induce the generation of neutralizing antibodies against HPV 6. After purification, the truncated HPV6 L1 protein can be produced in high yield, with at least 50% purity. Further treatment of the purified HPV L1 protein can produce VLPs, which can induce the production of neutralizing antibodies against HPV6. 
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648